FILED
                              NOT FOR PUBLICATION                           OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERMAN YOVANY VENTURA                             No. 07-72411
CANALES,
                                                  Agency No. A070-927-942
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       German Yovany Ventura Canales, a native and citizen of Honduras,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion

to reopen deportation proceedings conducted in absentia. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo questions of law, Chaidez v.

Gonzales, 486 F.3d 1079, 1082 (9th Cir. 2007), and for abuse of discretion the

denial of motions to reopen, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002).

We grant in part and dismiss in part the petition for review.

      The IJ abused his discretion by applying to Ventura Canales’ Order to Show

Cause a presumption of proper delivery that applies only to notices of hearing. See

Chaidez, 486 F.3d at 1085. We remand for the BIA to apply the proper legal

standard when determining whether the government met its burden of establishing

proper service. See generally INS v. Ventura, 537 U.S. 12, 16-17 (2002) (per

curiam); see also Chaidez, 486 F.3d at 1087.

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      Each party shall bear its own costs for this petition for review.

     PETITION FOR REVIEW GRANTED in part; DISMISSED in part;
and REMANDED.




                                          2                                     07-72411